                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

DE'VON SEAN STRONG,                              §
                                                 §
                                                 §   CIVIL ACTION NO. 5:19-CV-00070-RWS
                Plaintiff,                       §
                                                 §
v.                                               §
                                                 §
DIRECTOR, TDCJ-CID,                              §
                                                 §
                Defendant.                       §


                                              ORDER
       Petitioner, De’Von Sean Strong, an inmate of the Gib Lewis Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division proceeding pro se, filed this

civil rights lawsuit under 28 U.S.C. § 2254. Docket No. 1. Petitioner challenged the validity of

his disciplinary conviction for assault by fighting, for which he lost good time credit, 45 days

recreation, commissary and property privileges and remained at L3 status. Petitioner alleged that

his due process rights were violated because the hearing was not recorded when he waived

attendance and TDCJ abandoned its disciplinary procedures. He also alleged that evidence used

against him was fabricated and that he was denied the right to face his accuser.

       This Court referred the case to the United States Magistrate Judge pursuant to 28 U.S.C.

§ 636(b)(1) and (3) and the Amended Order for the Adoption of Local Rules for the Assignment

of Duties to United States Magistrate Judges.        The Magistrate Judge issued a Report and

Recommendation, recommending the lawsuit be dismissed. Docket No. 4. In the report, the

Magistrate Judge concluded that the punishment imposed on Petitioner did not implicate a

protected liberty interest entitling him to due process protections. Id.
       In his objections, Petitioner states that he understands he is not entitled to certain due

process liberties but argues there are “fundamental rights” that protect him, namely equal

protection of the laws under the 14th amendment. Docket No. 6 at 1. Petitioner alleges several

due process violations, including that he was not allowed to be present at the hearing, he was not

given a statement of the evidence relied upon for the disciplinary decision and he was not allowed

to present witnesses and documentary evidence. Id. at 2–3. Finally, Petitioner asserts that his

punishment uniquely involved sexual harassment by staff and restrictions that posed hazards to his

physical and mental health. Id. at 4.

       The Court has conducted a careful de novo review of those portions of the Magistrate

Judge’s proposed findings and recommendations to which the Plaintiff objected and finds the

objections lack merit.    See 28 U.S.C. § 636(b)(1) (District Judge shall “make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.”). As outlined by the Magistrate Judge, petitioner concedes he is not

eligible for release on mandatory supervision. As a result, the due process requirements for

disciplinary proceedings outlined in his objection are inapplicable and his claim is without merit.

To the extent petitioner seeks to assert a claim under the Equal Protection Clause or a claim for

civil rights violations for the alleged sexual harassment and physical and mental harms, Petitioner

may file a separate civil action. However, such claims are not properly raised in Petitioner’s

objections.

       Petitioner is not entitled to a certificate of appealability. An appeal from a judgment

denying post-conviction collateral relief may not proceed unless a judge issues a certificate of

appealability. See 28 U.S.C. § 2253. The standard for a certificate of appealability requires the

petitioner to make a substantial showing of the denial of a federal constitutional right. See Slack



                                           Page 2 of 3
v. McDaniel, 529 U.S. 473, 483–84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004).

To make a substantial showing, the petitioner need not establish that he would prevail on the

merits. Rather, he must demonstrate that the issues are subject to debate among jurists of reason,

that a court could resolve the issues in a different manner, or that the questions presented are

worthy of encouragement to proceed further. See Slack, 529 U.S. at 483–84. Any doubt regarding

whether to grant a certificate of appealability should be resolved in favor of the petitioner, and the

severity of the penalty may be considered in making this determination. See Miller v. Johnson,

200 F.3d 274, 280–81 (5th Cir. 2000).

          In this case, Petitioner has not shown that any of the issues would be subject to debate

among jurists of reason and the questions presented are not worthy of encouragement to proceed

further. Petitioner has failed to make a sufficient showing to merit the issuance of certificate of

appealability. Accordingly, a certificate of appealability will not be issued. It is accordingly
     .
          ORDERED that the Petitioner’s objections (Docket No. 6) are OVERRULED and the

Magistrate Judge’s Report (Docket No. 4) is ADOPTED as the opinion of the District Court. It

is further

          ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE. It is

further

          ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

          So ORDERED and SIGNED this 22nd day of October, 2019.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE

                                             Page 3 of 3
